Citation Nr: 1424725	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  06-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to December 1978.  He also had service in the Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

In May 2005 and April 2010, the Veteran testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The case was remanded in July 2010 to afford the Veteran a hearing as to the issue of service connection for a psychiatric disorder and to afford him VA examinations.  It was remanded again in April 2012 for the Veteran's requested hearing for the issue of service connection for a psychiatric disorder and the issuance of a supplemental statement of the case (SSOC).  Review of the record reveals substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, the issue of service connection for a psychiatric disorder was previously on appeal.  In a July 2012 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) evaluated as 100 percent disabling.  As the Veteran has not disagreed with the effective date assigned, the Board concludes that the only issues remaining on appeal are those listed on the first page.

Following the grant of service connection for PTSD, the Veteran withdrew his remaining claims on appeal in an August 2012 statement.  However, in response to a September 2012 letter from the RO that he could reinstate his appeal by submitting a written request within the remaining appeal period, the Veteran submitted a letter in October 2012 indicating that he wanted to reinstate his appeal.  A report of contact in March 2013 shows that it was not the Veteran's intent to withdraw the issues remaining on appeal.  Although the Veteran's request to reinstate his appeal was not timely as per 38 C.F.R. § 20.204 (2013), the RO treated the Veteran's statement as timely and proceeded to reinstate his appeal.  As such, the Board considers VA to have waived the timeliness objection and considers the issues listed on the first page as still being on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

Since the last SSOC, additional evidence has been added to the claims file.  The Veteran, through his representative, waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

1.  By an unappealed June 1999 rating decision, the RO denied the Veteran's petitions to reopen the previously denied claims of service connection for neck, left ankle and left ear disorders on the basis that no new and material evidence showing a relationship to the Veteran's military service had been received.  

2.  Evidence received after the June 1999 denial, particularly the Veteran's testimony at the April 2010 hearing regarding ongoing symptomatology since service as well as medical records containing positive nexus opinions, relates to unestablished facts necessary to substantiate the claims of service connection for neck, left ankle, and left ear disorders and raises a reasonable possibility of substantiating the underlying claims.

3.  The Veteran incurred an in-service injury to his neck in November 1976; post-service records show a current diagnosis of degenerative arthritis of the cervical spine.

4.  The pertinent evidence of record includes positive nexus opinions from a January 2010 fee-based examiner and private physicians in March 2003 and April 2010; it also includes a negative nexus opinion from an August 2010 VA examiner.

5.  Affording the Veteran the benefit-of-the-doubt, the evidence is in relative equipoise as to whether the Veteran's currently diagnosed degenerative arthritis of the cervical spine is related to service.

6.  The Veteran's degenerative arthritis of the cervical spine is as least as likely as not related to his service.

7.  The Veteran incurred an in-service left ankle sprain in April 1977; post-service records show a current diagnosis of degenerative arthritis of the left ankle.

8.  The pertinent evidence of record includes a positive nexus opinion from a January 2006 fee-based examiner; it also includes a negative nexus opinion from an August 2010 VA examiner.

9.  Affording the Veteran the benefit-of-the-doubt, the evidence is in relative equipoise as to whether the Veteran's currently diagnosed degenerative arthritis of the left ankle is related to service.

10.  The Veteran's degenerative arthritis of the left ankle is as least as likely as not related to his service.

11.  At no time during the appeal period has the Veteran exhibited a left ear hearing loss disability as defined by VA for disability compensation purposes.

12.  A chronic left ear disorder was not present during service and a currently diagnosed left ear disorder did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The RO's June 1999 denial of the petitions to reopen the previously denied claims of service connection for neck, left ankle, and left ear disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final June 1999 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for degenerative arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for degenerative arthritis of the left ankle have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  A left ear disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in July 2004 and December 2009 regarding the type of evidence necessary to establish his claim of service connection for a left ear disorder.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The December 2009 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records, and also secured an examination in furtherance of the claim.  A pertinent VA examination was obtained in September 2010 with a February 2011 addendum.  38 C.F.R. § 3.159(c)(4).  The VA examination and addendum opinion obtained in this case are sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for a left ear disorder has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

For the reasons set forth in the findings of fact for the petitions to reopen and the underlying issues of service connection for neck and left ankle disorders, the Board is granting those issues.  Accordingly, the following analysis will focus on the left ear disorder being denied.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2013).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27) (2013).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that, if a claim relates to a period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs from his active duty from January 1976 to December 1978 show that he complained of a left ear ache among other symptoms in November 1978.  He was diagnosed with strep throat and viral acute respiratory disease.  There is no indication that he had a chronic left ear disorder at that time.  The Veteran has not contended that a current left ear disorder is related to his period of service; rather, he reported an in-service injury during a period of ACDUTRA in 1984.  His personnel records show a period of ACDUTRA from June 30, 1984, to July 14, 1984.  

Prior to his ACUDTRA in June through July 1984, an April 1984 enlistment examination revealed normal ears.  The Veteran's puretone thresholds in decibels were 20 at 500 Hertz; 5 at 1000 Hertz; 10 at 2000 Hertz; 20 at 3000 Hertz; and 15 at 4000 Hertz.  In his report of medical history, the Veteran denied ear trouble and hearing loss.  Treatment records show that the Veteran was diagnosed with otitis externa beginning on July 1, 1984.  The initial July 1, 1984, record shows that the Veteran reported that he could not hear out of his left ear since the prior week.  An ear, nose and throat (ENT) consultation in July 1984 shows that the Veteran reported a simulator explosion.  The record shows that the Veteran had normal hearing; it was noted that he gave inconsistent responses during the hearing test, but after some coaxing, normal hearing thresholds were obtained.  The Veteran was found to have incurred an injury of an ear ache/infection due to possible dirt during service in a positive line of duty determination in July 1984.  

STRs dated after the Veteran's ACDUTRA ending in July 1984 show that he continued to be treated for otitis externa.  A March 1985 records shows that no damage to the Veteran's eardrum was seen.  It was noted that the Veteran's otitis externa was not related to the simulator blast.  An April 1985 audiogram reveals that hearing loss shown on examination was "probable non-organic."  A May 1985 record shows that the Veteran complained of a loss of hearing in his left ear.  An audiogram that same month showed borderline loss at the low frequencies.  The impression was possible middle ear pathology.  A September 1985 examination shows that the Veteran had puretone thresholds in decibels of 45 at 500 Hertz; 20 at 1000 Hertz; 15 at 2000 Hertz; 35 at 3000 Hertz; and 25 at 4000 Hertz.  

At a May 1998 VA examination, the Veteran was diagnosed with left-sided conductive hearing loss probably secondary to effusion and mixed left-sided sensorineural hearing loss probably secondary to acoustic trauma.  At the examination, the Veteran reported in-service noise exposures and having problems hearing since the simulator explosion.  The Veteran had puretone thresholds in decibels of 35 at 500 Hertz; 35 at 1000 Hertz; 15 at 2000 Hertz; 50 at 3000 Hertz; and 50 at 4000 Hertz.  His speech recognition score was 96 percent.  

A March 2004 treatment record shows that the Veteran had asymmetric sensorineural hearing loss, left greater than right.  The Veteran had puretone thresholds in decibels of 15 at 500 Hertz; 10 at 1000 Hertz; 5 at 2000 Hertz; and 15 at 4000 Hertz.  His speech recognition score was 96 percent.  It was noted that there might be a superimposed component of Eustachian tube dysfunction given the Veteran's history that did cause intermittent mild conductive hearing loss that did not appear to be active that day; masking the left appear appeared to make the conductive component drop, leading the physician to conclude that it was not real.  The Veteran was also diagnosed with temporomandibular joint (TMJ) dysfunction.  

A March 2008 audiology consultation shows that test results indicated hearing within normal limits at 250-8000 Hertz.  The record shows that initially, puretone results indicated a mild to severe loss in the left ear; however, there was poor agreement with speech recognition thresholds and speech.  The record shows that re-instruction and re-evaluation resulted in a significant improvement in puretone results.  An April 2008 audiology note reveals that the Veteran was adamant about needing a hearing aid in his left ear due to hearing loss.  The record shows that the Veteran was counseled that per the test results in March 2008, no aidable hearing loss was found.  An audiology evaluation in April 2008 shows that testing results were consistent with aging and noise-induced cochlear pathology; there were no indication of external ear or retrocohclear ear disease.  There was evidence of Eustachian tube dysfunction of the left ear, which was likely the cause of his perceived fluctuating hearing loss.  The Veteran's hearing loss was noted to have not changed significantly since the March 2008 examination.  A May 2008 otolaryngology consultation shows that the Veteran had normal hearing with very slight high frequency sensorineural hearing loss and probable Eustachian tube dysfunction.  This consultation shows that the Veteran's puretone thresholds in decibels were 10 bilaterally and his speech discrimination scores were 100 percent bilaterally.  

The Veteran was afforded a VA examination in September 2010.  He reported problems since the 1984 explosion.  Examination revealed normal ear drums and canals.  The examiner noted that referring back to evaluation in 2008 revealed that in fact the Veteran's responses to the left ear were somewhat questionable and then when they were redone, he corrected them nicely and as a result, audiogram revealed only some small high frequency loss at one frequency which could or could not be related to the damage he sustained in 1984 with an explosion.  The examiner opined that the Veteran's pain and even some of his tinnitus was TMJ in origin.  The examiner also opined that the Veteran had waxing and waning of his hearing from time to time, which they thought was Eustachian tube insufficiency.  

An addendum opinion was provided in February 2011.  The examiner again noted reviewing the Veteran's claims file.  The examiner observed that audiograms in 1984 were essentially within normal parameters with the exception of having a note being put in there that his testing was inconsistent and it took significant prompting to get the evaluation completely finished.  The examiner opined that the evidence supported exactly what they outlined in 2010 that it was their feeling that the Veteran basically had a mild sensorineural level and might in fact have waxing and waning episodes of Eustachian tube insufficiency.  The examiner concluded that the amount of hearing loss that the Veteran had and its relationship to the explosion injury that he had in 1984 was essentially unremarkable.  

Based on a review of the evidence, the Board concludes that service connection for a left ear disorder is denied.  Although the evidence shows that the Veteran had an in-service injury in 1984, the evidence fails to show that he has a current left ear disorder related to that injury.  

With regards to the Veteran's assertions that he has hearing loss, left ear hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran's left ear hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a left ear hearing loss disability as defined by VA at any time during the appeal period.  

The Veteran is competent to report having difficulty hearing in his left ear.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that his left ear hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period.  The treatment records and VA examination as discussed above took into account the Veteran's reports of difficulty hearing, but the objective testing fails to show that any hearing loss meets 38 C.F.R. § 3.385.  

The evidence also fails to show that the Veteran has any other left ear disorder related to his service.  Although he had otitis externa in service, there is no evidence showing that he has had otitis externa at any time since filing his claim in 2003.  Although post-service evidence shows current diagnoses of TMJ dysfunction or Eustachian tube dysfunction, there is also no evidence showing that those disorders are related to his military service.  No medical professional has provided any such opinion.  

In this case, even though the Veteran had a left ear injury in 1984, the earliest evidence of TMJ dysfunction and Eustachian tube dysfunction is in 2005, more than two decades after the in-service injury.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of TMJ dysfunction and Eustachian tube dysfunction complaints, symptoms, or findings for over two decades between the in-service injury and the earliest evidence of a diagnosis of those disorder is itself evidence which tends to show that TMJ dysfunction and Eustachian tube dysfunction did not have their onset in service or for many years thereafter.

The claims folder contains no competent and probative evidence of a left ear disorder being associated with the Veteran's military service.  Without competent and probative evidence of an association between a left ear disorder and his military service, service connection for a left ear disorder is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of left ear hearing loss as per 38 C.F.R. § 3.385 and the etiology of other left ear disorders falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis and etiology have no probative value.
As to the Veteran's claim that he has hearing loss, at no time since the Veteran filed his claim for service connection for hearing loss in May 2003 has left ear hearing loss as defined by VA been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  As for disorders other than hearing loss, without competent and credible evidence of an association between a left ear disorder and the Veteran's active duty, service connection for a left ear disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left ear disorder  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left ear disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

New and material evidence having been received, the claim for service connection for a neck disorder is reopened.  

Entitlement to service connection for degenerative arthritis of the cervical spine is granted.

New and material evidence having been received, the claim for service connection for a left ankle disorder is reopened.  

Entitlement to service connection for degenerative arthritis of the left ankle is granted.

New and material evidence having been received, the claim for service connection for a left ear disorder is reopened.
Entitlement to service connection for a left ear disorder is denied.  



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


